‘MING # 11@490PAZOE EF UOE MBB AICAMEUW I DSEU eM -4 Filed 08/31/20 Page 1 of 3 PagelD 38

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
IN AND FOR LEE COUNTY, FLORIDA
CIVIL ACTION
THERESA GAGNON,
Plaintiff,
v. CASE NO.
PETSMART, INC.,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, THERESA GAGNON, by and through the undersigned attorneys, sues the
Defendant, PETSMART, INC., and alleges:

1. This is an action for damages that exceed $30,000, exclusive of costs and interest.

2. Defendant, PETSMART, INC., is now, and at all times herein mentioned was, a
corporation duly organized and existing under the laws of the State of Delaware and duly authorized
and licensed to do business in the State of Florida.

3. At all times material to this cause of action, PETSMART, INC., owned, operated,
managed and/or controlled property located at 1819 NE Pine Island Rd, Cape Coral, Florida,
which was open for access to the general public as a pet store.

4. At all times material to this cause of action, Plaintiff, THERESA GAGNON, was upon
the premises as a business invite for the purpose of shopping.

5. On or about August 16, 2019, Plaintiff, THERESA GAGNON, slipped on liquid on the
floor of the above mentioned property, causing Plaintiff to fall and sustain severe personal injuries

as hereinafter described.

Page | of 3
Case 2:20-cv-00676-SPC-MRM Document 1-4 Filed 08/31/20 Page 2 of 3 PagelD 39

6. At all times material to this cause of action Defendant, PETSMART, INC., as owner,
operator, and/or manager of said premises, had a duty of reasonable care to maintain the premises in
a reasonably safe condition for the safety of invitees on the premises.

7. Defendant, PETSMART, INC., its agents, servants and/or employees, acted negligently
by failing to exercise reasonable care by, among other things:

a. Creating the unreasonably dangerous condition;

b. Failing to provide a safe place for their invitees,

c. Carelessly and negligently permitting and allowing a condition to remain on the
premises which involved unreasonable risk of harm to another person;

d. Failing to inspect, discover and correct the aforémentioned dangerous condition;

e. Carelessly and negligently failing to take reasonable precautions to guard or protect
Plaintiff against said dangerous or hazardous condition; and,

f. Failing to properly warn Plaintiff of the dangerous condition or to provide proper
protection against same.

8. Defendant, PETSMART, INC., knew, or in the exercise of reasonable care should have
known, of the existence of the dangerous and hazardous condition as described above, and
Defendant was negligent in not eliminating said dangerous condition.

9. As a result, Plaintiff, THERESA GAGNON, suffered bodily injury and resulting pain
and suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,
expense of hospitalization, exacerbation of a previously existing condition, loss of earnings, loss of
the ability to earn money and numerous medical expenses. The losses are permanent and continuing

in nature and the Plaintiff will suffer such losses in the future.

Page 2 of 3
Case 2:20-cv-00676-SPC-MRM Document 1-4 Filed 08/31/20 Page 3 of 3 PagelD 40

WHEREFORE, Plaintiff, THERESA GAGNON, sues the Defendant, PETSMART, INC.,
for compensatory damages in an amount in excess of $30,000, exclusive of interest and costs, and

demands a trial by jury of all issues triable as of right by a jury.

GOLDSTEIN, BUCKLEY, CECHMAN,
RICE & PURTZ, P.A.

Attorneys for Plaintiff

Post Office Box 2366

Fort Myers, Florida 33902-2366

(239) 334-1146

By:/s/ CHRISTOPHER J. SMITH
CHRISTOPHER J. SMITH
Florida Bar No. 0046260

Copies to:

CJS@gbclaw.com

CJSservice@gbclaw.com

Page 3 of 3
